Citation Nr: 1030086	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a hip disability.

2.  Entitlement to an initial compensable disability rating for a 
right knee disability for the period October 18, 2002 to 
December 2, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative arthritis for the period 
December 3, 2008 to the present.

4.  Entitlement to a disability rating in excess of 20 percent 
for a left knee disability. 

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for right knee pain, 
assigning a noncompensable evaluation, effective October 18, 
2002; continued a 20 percent evaluation for a left knee 
condition; and denied a petition to reopen his claims of 
entitlement to service connection for chronic hip pain and low 
back pain.  In May 2004, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal for all 
but the low back claim in June 2005.

In March 2009, the Seattle RO increased the Veteran's disability 
rating for a right knee disability to 10 percent, effective 
December 3, 2008.  Because the RO did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed an NOD as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

Since the Veteran perfected his appeal from the assignment of an 
initial noncompensable disability rating for a right knee 
disability effective in October 2002, the Board will address 
whether he was entitled to a disability rating higher than 
0 percent prior to December 3, 2008 and whether he is entitled to 
a disability rating higher than 10 percent from December 3, 2008 
to the present.  Therefore, this issue has been rephrased as 
shown above.  The Veteran is not prejudiced by this 
recharacterization of the issue.

In May 2008, the Veteran filed a petition to reopen his 
previously denied claim of entitlement to service connection for 
a low back disability.  A May 2009 rating decision declined to 
reopen the Veteran's service connection claim.  In November 2009, 
the Veteran submitted an NOD.  A review of the claims file finds 
no statement of the case (SOC) was issued in response to the 
November 2009 NOD.  Because the filing of an NOD initiates 
appellate review, this claim must be remanded for the preparation 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Los Angeles, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to 
service connection for a hip disability, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  The Board must proceed in this fashion regardless of the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been received 
sufficient to reopen the claim for service connection for a hip 
disability.

As the Veteran is challenging the disability ratings assigned for 
his bilateral knee disabilities, and the record raises assertions 
that he is unemployable because of these service-connected 
disabilities, the determination as to whether he is entitled to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU) is part and parcel of 
the determination of the increased rating claims.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the RO for further development, as discussed more fully below.

The issue of entitlement to service connection for posttraumatic 
stress disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a hip 
disability, entitlement to TDIU, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for chronic hip pain in August 2001 on the basis that 
there was no evidence of a left hip disability in service or that 
a left hip disability was related to his service-connected left 
knee disability; the Veteran was properly informed of the adverse 
decision and his appellate rights; although the Veteran filed a 
notice of disagreement, he did not perfect an appeal.

2.  Evidence submitted subsequent to the RO's August 2001 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a hip disability.

3.  From October 18, 2002 to December 2, 2008, the Veteran's 
service-connected right knee disability is manifested by full 
flexion and extension, with pain at 130 degrees of flexion, and 
no objective evidence of arthritis.

4.  As of December 3, 2008, the Veteran's service-connected right 
knee degenerative arthritis is manifested by full flexion and 
extension, with pain at 130 degrees of flexion, and early 
osteoarthritis.

5.  The Veteran's service-connected left knee disability is 
manifested by flexion limited to 135 degrees, with pain at 
125 degrees, full extension, early osteoarthritis, and no more 
than moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision denying the Veteran's claim of 
entitlement to service connection for chronic hip pain is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a hip disability 
has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for an initial compensable disability rating 
from October 18, 2002 to December 2, 2008 for a service-connected 
right knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5260 (2009).

4.  The criteria for an initial disability rating in excess of 
10 percent for service-connected right knee degenerative 
arthritis from December 3, 2008 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5260 
(2009).

5.  The criteria for a disability rating in excess of 20 percent 
for a service-connected left knee disability, based on 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for a separate 10 percent disability rating for 
arthritis of the left knee are met from December 3, 2008 to the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a hip 
disability, this application is being granted - as will be 
discussed in further detail in the following decision.  As such, 
the Board finds that any error related to the VCAA with regard to 
this application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's remaining claims decided herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's increased rating claims, a letter 
dated in February 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, a letter dated in January 2010 informed the Veteran of 
how VA determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records, Social Security 
Administration (SSA) records, select service treatment records, 
and all obtainable private treatment records are in the file.  
The Board notes that all of the Veteran's service treatment 
records are not associated with the claims file.  However, as 
this is a claim for an increased rating, not service connection, 
the Board finds that this is not prejudicial to the Veteran.  
Further, the Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral knee disabilities most recently in December 2008.  The 
examiner took a thorough history from the Veteran and provided a 
thorough physical examination.  Thus, the Board finds that the 
December 2008 examination is adequate for determining the 
disability ratings for the Veteran's service-connected bilateral 
knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected right or left knee disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  Although the Veteran 
has consistently contended that his knees continue to get worse, 
there is no objective evidence of such a worsening.  
Significantly, the functional limitations, including limitation 
of motion and pain, that he reported at his June 2010 hearing are 
consistent with the most recent December 2008 examination 
findings.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  As 
there is no objective evidence of a material change in the 
severity of the Veteran's service-connected bilateral knee 
disabilities, the Board finds that a new VA examination is not 
necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection for 
a hip disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been submitted 
with regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Here, the Veteran previously sought service connection for a hip 
disability.  He was originally denied entitlement to service 
connection for chronic hip pain in February 2001 and August 2001 
RO decisions.  He was notified of the denial and his appellate 
rights by letters dated in February 2001 and September 2001.  In 
October 2001, the Veteran submitted an NOD.  However, he never 
perfected an appeal for the issue.

The basis for the RO's February 2001 and August 2001 denials of 
the Veteran's claim of entitlement to service connection for a 
hip disability was that there was no evidence showing that his 
hip disability began in service or that it was related to his 
service-connected left knee disability.  At the time of the 
February 2001 and August 2001 denials, statements from the 
Veteran, select service treatment records, VA and private 
treatment records, and a December 2000 VA joints examination 
report were considered.  The August 2001 RO decision is the last 
final denial of this claim.

The new evidence submitted since the August 2001 denial of the 
Veteran's claim of entitlement to service connection for chronic 
hip pain consists of additional statements and June 2010 hearing 
testimony from the Veteran, updated VA treatment records, and SSA 
records.

Significantly, at his June 2010 hearing, the Veteran testified 
that Dr. L. told him that his hip pain was related to his 
service-connected knee disability.  Additionally, he testified 
that, as a result of instability from his service-connected 
bilateral knee disabilities, he fell walking down the stairs and 
injured his hip.  As referenced above, at this juncture, the 
credibility of this lay evidence is to be presumed.  See Justus, 
supra.  This testimony provides lay evidence of a possible 
medical nexus opinion, which relates to the reasons for the 
previous final denial.  Additionally, his reports of a fall 
present a theory of possible aggravation of his nonservice-
connected hip disability by his service-connected bilateral knee 
disabilities.  Thus, the Board concludes that this lay testimony 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

B. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Further, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected right knee disability has been 
evaluated as 0 percent disabling from October 18, 2002 to 
December 2, 2008, and 10 percent disabling from December 3, 2008 
to the present under Diagnostic Codes 5010-5260.  His service-
connected left knee disability has been evaluated as 20 percent 
disabling under Diagnostic Code 5257.  He seeks higher ratings.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2009).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by x-ray findings, the Veteran's disability 
is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Diagnostic Codes 5260 and 5261 provide the criteria for rating 
limitation of motion of the knee and leg.  Normal range of motion 
for the knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

Under Diagnostic Code 5260, a noncompensable rating is assigned 
for flexion of the leg limited to 60 degrees.  A 10 percent 
rating is assigned for flexion of the leg limited to 45 degrees.  
A 20 percent rating is assigned for flexion of the leg limited to 
30 degrees.  And a 30 percent rating is assigned for flexion of 
the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).

Under Diagnostic Code 5261, a noncompensable rating is assigned 
for extension of the leg limited to 5 degrees.  A 10 percent 
rating is assigned for extension of the leg limited to 
10 degrees.  A 20 percent rating is assigned for extension of the 
leg limited to 15 degrees.  A 30 percent rating is assigned for 
extension of the leg limited to 20 degrees.  A 40 percent rating 
is assigned for extension of the leg limited to 30 degrees.  And 
a 50 percent rating is assigned for extension of the leg limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

Additionally, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability of the knee, and a 30 percent 
evaluation is assigned for severe recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least meets 
the criteria for a 0 percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additional disability is shown, a veteran 
rated under Diagnostic Code 5257 can also be compensated under 
Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination 
for his knees most recently in December 2008.  At that time, the 
Veteran complained of stiffness, lack of endurance, fatigability, 
and constant pain, which he described as burning, aching, sharp, 
sticking, and cramping and rated as an 8 out of 10.  He reported 
pain with physical activity and prolonged standing and relief 
with rest and medication, including Xanax and aspirin.  He also 
reported that rain and cold weather worsened his symptoms.  The 
examiner observed normal posture and gait, with no signs of 
abnormal weight bearing or unusual shoe wear pattern.  His 
examination of the right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation, guarding of 
movement, locking pain, genu recurvatum, or crepitus.  His 
examination of the left knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, genu recurvatum, or locking 
pain, but did show guarding of movement and crepitus.  The 
examiner recorded range of motion measurements of 0 degrees of 
extension to 140 degrees of flexion, with pain at 130 degrees of 
flexion, for the right knee, and 0 degrees of extension to 
135 degrees of flexion, with pain at 125 degrees of flexion, for 
the left knee.  The right knee range of motion measurements were 
limited by pain on repetitive use, but there was no discernable 
change in the range of motion measurements.  The left knee range 
of motion measurements were limited by pain, fatigue, and lack of 
endurance on repetitive use, but there was no discernable change 
in the range of motion measurements.  The anterior and posterior 
cruciate ligament stability test, medial and lateral collateral 
ligament stability test, and medical and lateral meniscus test 
were within the normal limits for both knees.  X-rays showed 
early osteoarthritis with evidence of chondrocalcinosis 
bilaterally.  Although the Veteran's left knee had a scar from 
surgery, it did not show signs of tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, or keloid formation. 

The Veteran previously underwent a VA examination for his left 
knee in May 2003.  At that time, the Veteran reported constant 
pain, locking, popping, and limping.  He reported being unable to 
walk on "bad days" and treated himself with bed rest, Xanax, 
aspirin, and massage.  He indicated that he could perform all of 
his activities, with the exception of gardening and climbing 
stairs, other than on "good days."  The examiner observed 
bilateral knee joints which appeared normal, with no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  He did, however, note some crepitus in 
the left knee.  Range of motion was normal on the left with pain.  
There was no additional limitation due to pain, weakness, 
fatigue, lack of endurance, or incoordination upon repetitive use 
for either knee.  X-rays showed no abnormalities.

The medical evidence also includes VA treatment records which 
document the Veteran's complaints of bilateral knee pain.  These 
records are consistent with the May 2003 and December 2008 VA 
examination reports.

With respect to the Veteran's right knee disability, the medical 
evidence of record does not establish that it warranted a 
compensable disability rating prior to December 3, 2008.  There 
is no indication that he had limitation of flexion to 45 degrees 
or extension to 10 degrees to warrant a compensable rating under 
Diagnostic Code 5260 or 5261.  Additionally, there was no 
evidence of arthritis to warrant a compensable rating under 
Diagnostic Code 5010 or 5003.  Notably, the May 2003 examination 
x-rays showed no abnormalities.  As such, a compensable rating 
cannot be granted for this earlier time period based on 
limitation of motion or arthritis.

From December 3, 2008 to the present, the medical evidence of 
record does not establish that the Veteran's service-connected 
right knee disability warrants higher than the currently assigned 
10 percent disability rating which has been assigned under 
Diagnostic Code 5260 for limitation of flexion.  At the 
December 2008 VA examination, he demonstrated full range of 
motion of the knee.  Even taking into account the point at which 
he experienced pain - 135 degrees - the Veteran did not 
demonstrate flexion limited to 30 degrees to warrant an increased 
rating of 20 percent for limitation of flexion.  He also had a 
full range of motion in extension, so a separate rating therefor 
is not warranted.  Also, no instability was shown.  Thus, a 
disability rating in excess of the current 10 percent for 
limitation of flexion cannot be granted for this time period.

With respect to the Veteran's left knee disability, there is no 
medical evidence to establish that a rating in excess of 
20 percent is warranted.  Specifically, the evidence does not 
reflect that the Veteran experiences severe recurrent subluxation 
or lateral instability to warrant an increased rating of 
30 percent under Diagnostic Code 5257.  Significantly, neither 
the May 2003 nor the December 2008 VA examiner found that the 
Veteran's left knee demonstrated any signs of instability.  In 
the absence of evidence demonstrating severe recurrent 
subluxation or lateral instability, a disability rating in excess 
of 20 percent for the left knee is not warranted under Diagnostic 
Code 5257.

Although an increased rating cannot be granted under Diagnostic 
Code 5257, the Board finds that a separate 10 percent evaluation 
under Diagnostic Code 5003 is appropriate for the left knee, as 
of December 3, 2008.  As referenced above, where a veteran is 
rated under Diagnostic Code 5257 for instability and also has 
arthritis with painful motion, he may receive a separate rating 
under Diagnostic Code 5003.  In this case, December 2008 x-rays 
showed early osteoarthritis of the left knee.  Additionally, the 
examination report indicated that the Veteran experiences pain on 
motion, beginning at 125 degrees of flexion.  As held by VA 
General Counsel, this warrants a separate 10 percent rating under 
Diagnostic Code 5003.  See VAOPGCPREC 9-98; see also Degmetich, 
supra.

Although an additional 10 percent rating is appropriate for 
arthritis with painful motion, a rating in excess of 10 percent 
for arthritis is not warranted under Diagnostic Code 5003.  
Notably, there is no evidence showing that the Veteran's range of 
motion of the left knee is limited to 30 degrees of flexion or 
15 degrees of extension to warrant a rating in excess of 
10 percent.  As such, the Board finds that a separate rating in 
excess of 10 percent for arthritis is not warranted.

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca, 
supra.  Significantly, while the December 2008 VA examiner noted 
the Veteran's complaints of pain at the end of the range of 
motion, there was no additional limitation of motion in degrees.  
Further, while the examiner noted it is mildly to moderately 
difficult for the Veteran to run, climb stairs, or walk for 
prolonged periods of time, the Veteran admitted being able to 
walk without an assistive device.  As there is no objective 
evidence of functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of either knee, increased 
ratings under DeLuca are not warranted.

Additionally, there is no indication that the Veteran's right and 
left knee disabilities warrant increased ratings under any other 
diagnostic code relating to the knees.  The claims folder 
contains no medical evidence indicating that the Veteran's right 
knee disability is manifested by ankylosis, recurrent subluxation 
or lateral instability, removal of cartilage, limitation of 
extension to 15 degrees, impairment of the tibia and fibula, or 
symptoms other than those discussed above.  As such, an increased 
rating cannot be assigned for the right knee under Diagnostic 
Codes 5256-5259 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5259, 5262-5263 (2009).  There is also no medical 
evidence indicating that the Veteran's left knee disability is 
manifested by ankylosis, impairment of the tibia and fibula, or 
symptoms other than those discussed above.  As such, an increased 
rating cannot be assigned for the left knee under Diagnostic 
Codes 5256, 5258-5259, or 5262-5263.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5268-5259, 5262-5263 (2009).

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's right or left knee 
symptomatology warranted other than the currently assigned 
ratings throughout the appeal period.  As such, assignment of 
additional staged ratings is not warranted.  See Fenderson, 
supra; Hart, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral knee 
disabilities, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned disability 
ratings contemplate his most limited range of motion 
measurements, as well as his complaints of instability.  Although 
the Veteran does not meet the criteria for a compensable rating 
for limitation of motion for either knee, Diagnostic Code 5003 
allows for a 10 percent evaluation for each knee for arthritis.  
The Veteran's complaints of pain and limited range of motion due 
to pain are also adequately contemplated by the rating schedule.  
Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any 
functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of the joint.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of these issues 
to the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of entitlement to increased ratings 
for his right and left knee disabilities except as granted 
herein, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
hip disability, to this extent only, the appeal is granted.

Entitlement to a compensable initial disability rating for a 
right knee disability, from October 18, 2002 to December 2, 2008, 
is denied.

Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative arthritis, from 
December 3, 2008, is denied.

Entitlement to a disability rating in excess of 20 percent for a 
left knee disability, based on instability, is denied.

Entitlement to a separate disability rating of 10 percent for 
arthritis of the left knee is granted as of December 3, 2008, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

With regard to the Veteran's petition to reopen his claim of 
entitlement to service connection for a low back disability, as 
noted above, there is no evidence in the claims file to indicate 
that the RO issued an SOC in response to his November 2009 NOD.  
Therefore, the issue of whether new and material evidence has 
been submitted to reopen the Veteran's claim of entitlement to 
service connection for a low back disability must be remanded to 
the RO to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's reopened 
claim of entitlement to service connection for a hip disability 
and his claim of entitlement to TDIU.

The Veteran was afforded a VA examination to evaluate his hip 
disability in December 2000.  At that time, the examiner 
diagnosed the Veteran with probable tendonitis of the left hip.  
He concluded that it was not related to his service-connected 
left knee disability, but rather to back problems resulting from 
1983 and 1993 motor vehicle accidents.  However, the 
December 2000 examiner did not address whether the Veteran's hip 
tendonitis was aggravated by his service-connected left knee 
disability.  As service connection may be granted for a 
nonservice-connected disability that is aggravated by a service-
connected disability, the case must be remanded for a new 
examination and nexus opinion.  See 38 C.F.R. § 3.310(b) (2009); 
see also Barr, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for a hip disability must be remanded for a new VA examination 
and opinion.

Further, in Rice v. Shinseki, the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  See Rice, supra.  At his June 2010 Travel Board 
hearing, the Veteran alleged that he was unable to work and was 
receiving SSA disability benefits, at least in part, as a result 
of his service-connected bilateral knee disabilities.  Therefore, 
the issue of TDIU is raised by the record and it is properly 
before the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  He 
has indicated that his service-connected disabilities are the 
cause of his unemployment.  While the Veteran has been afforded 
previous VA examinations, an opinion as to the effect of his 
service-connected disabilities on his employability has not been 
rendered.  The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen his claim of entitlement to service 
connection for a low back disability.  They 
should be advised of the time period in which 
to perfect an appeal on the matter.  If the 
Veteran perfects an appeal, the case should 
then be returned to the Board for further 
appellate consideration.

2.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since May 2008.

3.  The Veteran must be scheduled for a new VA 
examination to determine the nature and 
etiology of his hip disability.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination, and the examination report should 
reflect that such a review was conducted.  All 
indicated studies should be performed.  

The examiner should determine whether it is at 
least as likely as not that the Veteran's hip 
disability is aggravated (permanently 
increased in severity beyond the natural 
progression) by his service-connected 
bilateral knee disabilities (singly or in 
combination).  If the examiner determines that 
the hip disability was aggravated by the 
service-connected bilateral knee disabilities, 
s/he should identify the level of disability 
caused by the service-connected bilateral knee 
disabilities, to the extent possible.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  The Veteran must be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on his employability. The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of his service-
connected disabilities.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein, and 
the examination report must reflect that such 
a review was conducted.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for any opinion offered.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims of entitlement to service connection 
for a hip disability and TDIU should be 
adjudicated.  If either claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


